DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed January 22, 2022, is entered.  Applicant amended claims 3, 5, 7-12 and 16.  No new matter is entered.  Claims 1-16 are pending before the Office for review.
(2)
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to an energy storage device.
Group II, claim(s) 14-16, drawn to a method of conditioning a substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a substrate having a three-dimensional array of peaks and troughs, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Topping et al. (U.S. Publication No. 2014/0230895).  Topping teaches an energy storage device in the form of a battery comprising a substrate (11) comprising a three-dimensional array of peaks and troughs, wherein the array is three-dimensional within the breadth of the claimed invention because it has a length, width and depth.  Figure 4 and Paragraphs 22 and 23.
During a telephone conversation with Dustin Howell on March 24, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 4 is rejected due to its dependency on claim 3.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires the material for storing electrical potential energy comprises a capacitor or supercapacitor.  It’s unclear how this feature of the claimed invention should be interpreted.  Specifically, the structure of the device is unclear.  Is a capacitor or super capacitor required to be positioned between the conductors or is some other structure required?
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 6 is rejected due to its dependency on claim 5.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires the semiconductor on the first face and the conductor on the second face of the trough are in contact with another semiconductor in the trough “and the material for storing electrical potential energy one or more of coats, is on top of, and covers the another 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(4)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topping et al. (U.S. Publication No. 2014/0230895).
	With respect to claim 1, Topping teaches an energy storage device in the form of a battery comprising a substrate (11) comprising a three-dimensional array of peaks and troughs, wherein the array is three-dimensional within the breadth of the claimed invention because it has a length, width and depth.  Figure 4 and Paragraphs 22 and 23.  Topping teaches, as seen in Figure 4, each trough has a first and second face with first (15) and second (18) conductors formed thereon.  Figure 4 and Paragraph 23.  Topping further teaches trough contains a material for storing electrical potential energy in the form of an ion conducting layer that is an organic layer.  Paragraph 32.
	With respect to claim 2, Topping teaches the material for storing electrical potential energy stores the electrical potential energy in the form of chemical energy via the ion conducting organic layer.  Paragraph 32.
claim 3, Topping teaches the material for storing electrical potential energy comprises a battery.  Paragraph 32.
	With respect to claim 4, Topping teaches the material for storing electrical potential energy stores the electrical potential energy in the form of chemical energy via the ion conducting organic layer.  Paragraph 32.
	With respect to claim 8, Topping teaches the first and second conductors are metal.  Paragraph 16.
	With respect to claim 10, Topping teaches, as seen in Figure 4, there is a gap between the conductor on the first face and the conductor on the second face of the trough such that the two are not in electrical contact with one another.  Figure 4.
With respect to claim 12, Topping teaches an embodiment wherein the energy storage device is a solar cell, which is an optoelectronic device within the scope of the claimed invention.  Paragraph 27.  Topping further teaches a semiconducting layer (32) is disposed within the trough, wherein the first face of the trough has a coating of semiconductor thereon.  Figure 5 and Paragraph 32.  In a completed device, each trough would have the semiconductor thereon, meaning Topping teaches the first face of each trough has a coat of a semiconductor. 
(5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Topping et al. (U.S. Publication No. 2014/0230895) in view of Nair et al. (U.S. Publication No. 2009/0303660).
With respect to claims 5, 6 and 9, Topping teaches the energy storage device comprises a battery but is silent as to whether the energy storage device can be an electrostatic double layer capacitance (EDLC) device.
However, Nair, which deals with batteries, EDLCs and their electrodes, teaches an EDLC is paired with a battery to increase the battery life while reducing its size and weight.  Paragraph 131.  Nair further teaches the EDLC comprises a carbon electrode, which is a conductive non-metal.  Abstract and Paragraph 139.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form either a separate energy storage device with an EDLC structure or modify the battery energy storage device to also contain an EDLC structure in some of the troughs because Nair teaches doing so increases the battery life, among other benefits.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Topping et al. (U.S. Publication No. 2014/0230895) in view of Fogel et al. (U.S. Publication No. 2012/0031454).
With respect to claim 7, Topping teaches the energy storage device as an optoelectronic device in the form of a solar cell but is explicitly silent as to the angle of the first and second faces of the trough relative to a normal from the substrate.
However, Fogel, which similarly teaches an optoelectronic device on a substrate having peaks and troughs, teaches the angle of the first and second faces of the trough relative to a normal from the substrate are between 90⁰ and 60⁰ for capturing light and increasing the chance of reabsorbing reflected light.  Paragraph 35.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the first and second faces of the trough with an angle of between 90⁰ and 60⁰ relative to a normal from the substrate because Fogel teaches doing so captures light and increases the chance of reabsorbing of reflected light.
(7)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Topping et al. (U.S. Publication No. 2014/0230895).
With respect to claim 11, Topping teaches the energy storage device with the material for storing electrical potential energy in the troughs but is silent as to the depth of the material.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
In this case, the material for storing electrical potential energy performs its storing function independent of its specific depth.
(8)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Topping et al. (U.S. Publication No. 2014/0230895) in view of Fogel et al. (U.S. Publication No. 2012/0031454) and Inoue et al. (U.S. Publication No. 2013/0323585).
With respect to claim 13, Topping teaches the energy storage device as an optoelectronic device in the form of a solar cell but is explicitly silent as to the configuration of the device.
However, Fogel teaches a similarly structured solar cell (optoelectronic device) comprises first and second semiconductor layers of opposite conductivity type to define a junction of the device.  Paragraph 29.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Topping with Fogel is the use of a known technique to improve a similar device in the same way.  Both Topping and Fogel deal with solar cells on substrates comprising peaks and troughs.  Fogel teaches the solar cell is characterized by a PN junction.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly contain a PN junction in Topping’s semiconductor of the solar cell because Fogel teaches this to be an effective type of solar cell device, meaning the modification has a reasonable expectation of success.
Furthermore, when Topping is modified in view of Fogel to comprise a semiconductor PN junction, as explained above, the layers do not contain a traditional sandwich-type structure, 
Modified Topping is additionally silent as to whether the material for storing electrical potential energy covers the semiconductor in the trough.
However, Inoue, which deals with devices comprising both solar cells and batteries, teaches a battery is paired with a solar cell in a device to charge the device.  Paragraphs 202 and 207.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to pair the solar cell with the battery because Inoue teaches the solar cell can be used to charge the battery within the device.
Furthermore, regarding the placement of the battery relative to the solar cell, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the positioning of the battery as a coating or otherwise is within the scope of the combination so long as light can be incident on the solar cell for charge generation.
(9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759